Case 1:20-cr-00237-PKC Document 6 Filed 03/26/20 Page 1 of 4

JUDGE CASTEL

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

  

 

 

 

—- - = =F Fe Fe ee eee ee eH em K
UNITED STATES OF AMERICA : INDICTMENT
-y.-
EDINUEL RODRIGUES POLANCO,
a/k/a “Adinel Polanco-
Rodriguez,” and | Tye Oe
FELIPE GONZALEZ, | dA
i | Pe Te
Defendants. : PEL UC TRONMICALLY PILED
: pve ihe -
---------------- YX ibs Foc ce ati suites sen sae nuite snenuencnihacatai
ATE PULTE: WAR 2 6 2020.
(Narcotics Conspiracy) ~
The Grand Jury charges:
1. In or about March 2020, in the Southern District of New

York and elsewhere, EDINUEL RODRIGUEZ POLANCO, a/k/a “Adinel
Polanco-Rodriguez,” and FELIPE GONZALEZ, the defendants, and
others known and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to
violate the narcotics laws of the United States.

2. It was a part and an object of the conspiracy that
EDINUEL RODRIGUEZ POLANCO, a/k/a “Adinel Polanco-Rodriguez,” and
FELIPE GONZALEZ, the defendants, and others known and unknown,
would and did distribute and possess with intent to distribute
controlled substances, in violation of Title 21, United States
Code, Section 84l1{(a) (1).

3. The controlled substances that EDINUEL RODRIGUEZ

 
Case 1:20-cr-00237-PKC Document 6 Filed 03/26/20 Page 2 of 4

POLANCO, a/k/a “Adinel Polanco-Rodriguez,” and FELIPE GONZALEZ,
the defendants, conspired to distribute and possess with intent to
distribute were (a) one kilogram and more of mixtures and
substances containing a detectable amount of heroin, in violation
of Title 21, United States Code, Section 841(b) (1) (A); and (b) 400
grams and more of mixtures and substances containing a detectable
amount of fentanyl, in violation of Title 21, United States Code,
Section 841i ({b) (1) (A).
(Title 21, United States Code, Section 846.)

FORFEITURE ALLEGATION

 

4, As a result of committing the offense alleged in Count
One of this Indictment, EDINUEL RODRIGUEZ POLANCO, a/k/a “Adinel
Polanco-Rodriguez,” and FELIPE GONZALEZ, the defendants, shall
forfeit to the United States, pursuant to Title 21, United States
Code, Section 853, any and all property constituting, or derived
from, any proceeds obtained, directly or indirectly, as a result
of said offense and any and all property used, or intended to be
used, in any manner or part, to commit, or to facilitate the
commission of, said offense, including but not limited to a sum of
money in United States currency representing the amount of proceeds
traceable to the commission of said offense.

Substitute Assets Provision

 

5. If any of the above-described forfeitable property, as

a result of any act or omission of the defendants:

 
Case 1:20-cr-00237-PKC Document 6 Filed 03/26/20 Page 3 0f 4

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

Cc. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853{p), to seek forfeiture of any other

property of the defendants up to the value of the above forfeitable

 

property.

(Title 21, United States Code, Section 853.)

 

 
 

fat. S [ibe
S. BERMAN
United ‘States Attorney

  
Case 1:20-cr-00237-PKC Document 6 Filed 03/26/20 Page 4 of 4

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
v.
EDINUEL RODRIGUEZ POLANCO,
a/k/a “Adinel Polanco-Rodriguez,” and

' FELIPE GONZALEZ,

Defendants.

 

INDICTMENT
20 Cr.
(21 U.S.C. § 846.)

GEOFFREY S. BERMAN
United States Attorney

 

 
    

: Cv “Foreperson

 

{ a a
Se Welicaryce a+ Ped
3) 26 Dole

sree, f- dodge Cask<\
wanee) f- Seege 6 Seven UCOVe

ancestor

Liss 4S

 

 
